'K.rT AlleN EsVV^qM
             rocs ruo. m<?078
              30fco F.m- 35'lM

              G>EAu rnorTTTX 77705



  CoorT OF A?Peq W                    (^Wdr», \3, ^olS
ThirD Di's-Vric-^- oF Texas
    ROv box USH 7,                  (^RECEIVED
    AosT^W.T-X 787t\-"iSH7          J MA"i6 20IS

          RE: COJrTo9APfeolsNotr»W*. 03-\H-oo3ft<&
         Tna I CoorT Case lumber". Das-^S-c^bM^

  SCc,
          TV» ijj 1s \c\ Te^Qrdl s To xwH. ?V\d Se. ^riei.


 OriQ vtTVg^WH ServV VV\e WJe^- VW^Hoohaveoo
AebruacM -V^e. 2tTV>, Correcti00,' \V uj\WW
TAe secov\a \orve^ v_oW»cK Is vV>e- 9\rs\ ?o.-cT
 ©V AYPeAWSTs. brie^Y, A-V\eVoLuo Li\ora.cM aA +Ke
  Texas OePar\-menV op CriVoinal -AosKce-
  FWK uO. SVUeS VJoW, Fa;\e^ ^ PoV TWel
  P\aV\^- qrr\oon-\ op- Pos^-cto^e.-
     Xr\ (joKiC^h Cqo^io^ VWe, VosV or?ice.
To fe^Wco Vo S&o^eC-       TKoiT \ s VV\e_
feaSoo for +V\e noottorv Vo Qpnenci or
anScosr -to; u3ct^> se-r\V. In ujVucVv Co^se.
SKoJd Kave, be^o \V\sl Second PexeY t>?
 A?Pe.als b-rleP Sarv¥. Ptaase. Q<cl6 VKe
 Secor^di briep Paci€Live,<d, in uuhichcase
ujxW reallM be +-ke ffr-sV PQr4 eF Jlfi^lUnT:
bWex; Vro Se, Ple.<a5e ror^ive VV^e deleuy



                       APfelkrT, Pro Set
    ';-.
                                       (5   D
                                       P
                X
                                       C    O       >
                    <?,                3 71
                                         71 >
                          V
                              /        ° 3
                    9/
                      /
                                       X    X



                                       o
                                                    5r
           >
a)
           c                      fc                  <43


           H          n
m                                                       0
                      0
{•••                  c                                00

                      2)
                                            H
                                            !   V

f CO
                                                     • •••




                                                    .33.
                                            u i
                                            •'-'




                     Dc
           —j
                & \A              -5
                                  7^




                                            mm